Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a Continuation in Part of prior application 15/781,213 filed 4 June 2018, which is a Continuation in Part of International application PCT/CN2016/078911 filed 8 April 2016.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/781,213, filed on 4 June 2018.

Election/Restrictions
Applicant’s election without traverse of Claims 4-10 directed to methods of making pharmaceutical compositions in the reply filed on 3 February 2021 is acknowledged.

Status of the Claims
Claims 1-10 are pending.
Claims 1-3 are withdrawn from consideration as directed to a non-elected invention.
Claims 4-10 are presented for examination and rejected as set forth below.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 4, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CN1615970 (the ‘970 publication) in view of Wang (Lan Wang, et al, Dissection of Mechanisms of Chinese Medicinal Formula Realgar-Indigo naturalis as an Effective Treatment of Promyelocytic Leukemia, 105 PNAS 4826 (2008))(of record in parent).
Applicants’ claims are directed to methods of making compositions containing a combination of four natural products: realgar, Indigo naturalis, Salvia militiorrhiza, and heterophylla in various defined concentrations or quality grades.  The method recited combines powders of realgar, heterophylla, and indigo into a first composition.  Salvia is extracted multiple times with a certain volume of water for a defined range of time, the filtrates of which are combined and concentrated within a defined temperature range and then combined with the first mixture.  Dependent claims narrow the identity of the dosage form into which it is then incorporated, or specifies particular physical parameters the salvia is to be processed to achieve.
The ‘970 publication describes methods of producing pharmaceutical combinations of 12-16% realgar, 27-35% indigo naturalis of either i- or special grade, 38-44% salvia miltiorrhiza, and 12-16% pseudostellariae, a synonym for the instantly claimed heterophylla, as active ingredients for the treatment of leukemia.  Specifically, the ‘970 publication describes providing and combining powders of each of realgar, pseudostellariae, and indigo to provide a mixture for later use.  The ‘970 publication describes water in amounts of between 10-14 times that of the salvia and decocting the combination for 3-5 times for a period of time of between about 1-2 hours each time, filtering, combining the 3-5 filtrate compositions, and drying such a composition under conditions where the temperature is between 48-54 C to provide a concentrate with a relative density of about 1.25-1.55.  This extract is then combined with the realgar, pseudostellariae, and indigo powder combination which is then uniformly mixed, granulated, and dried, then In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); See also In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003)(indicating “A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”), Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (indicating that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close).  While the ‘970 publication does not describe the extracts as clear or thick per the language of Claims 6-8, applicants are reminded that where an otherwise valid case of prima facie obviousness has been established, the burden shifts to applicant to demonstrate that a claimed functional property is applicable to the claim in its broad scope.  See In re Greenfield, 197 USPQ 227, 229 (CCPA 1978) (holding that despite the fact that the rejection was one of obviousness and not anticipation, the burden was nevertheless on applicant to provide factual verification of the alleged functional property); see also In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (indicating that "products of identical chemical 
   Taking into further consideration the teachings of Wang, which indicates that the various chemotherapeutically active components of each of the realgar, Indigo naturalis, Salvia miltiorrhiza, and Radix pseudostellariae of both the instant claims and the compositions taught by the ‘970 application are expected to demonstrate synergistic chemotherapeutic effects, in particular with the amounts of salvia and indigo mutually reinforcing and enhancing the activity of the others, (Pg. 4826-27; 4830), the skilled artisan is provided ample motivation to optimize the amounts of each of the realgar, Indigo naturalis, Salvia militiorrhiza, and heterophylla/Radix pseudostellariae to arrive at the concentrations of each set forth by the instant claims.

Claim 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN1615970 (the ‘970 publication) in view of Wang as applied to claims 4, 5, 9, and 10 above, and further in view of Virtanen (Satu Virtanen, et al, Granule Size Distribution of Tablets, 99 J Pharma. Sci. 2061 (2010)).
The ‘970 publication and Wang, discussed in greater detail above, suggest processes of combining realgar, indigo, salvia, and heterophylla as set forth by the instant claims.  Neither of the ‘970 publication nor the Wang reference suggest sizing the powders before tableting, nor combining powders with water during a pill making process; for purposes of claim interpretation, a “tablet” and a “pill” are considered interchangeable.  

It would have been prima facie obvious to have sized the powders, and/or to have added water, during the process of tablet formation described by the ‘970 publication.  A skilled artisan would do this because particle size and moisture content were known at the time of the instant application to play an important role in the process of converting powders to orally administrable tablet, or pill, dosage forms. 
 
Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613